internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc dom corp plr-118176-99 date date p sub sub sub sub sub sub sub controlled sub controlled sub controlled sub controlled sub controlled sub controlled sub business a business b this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information plr-118176-99 submitted is summarized below the rulings given in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts publicly traded p is the common parent of a consolidated_group that conducts business a and business b p wholly owns sub sub and sub sub wholly owns sub sub and sub sub wholly owns sub each of sub sub sub sub and sub directly conducts both business a and business b sub is a holding_company sub directly conducts business b we have received financial information indicating that business a and business b as conducted by each of sub sub sub sub and sub each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years p proposes to formally separate the assets personnel and operations of business a from those of business b so that each business may function independently of the other this separation will result in among other things a significant reduction in administrative expense and other costs for each business proposed transactions to effect the separation distributing proposes the following series of transactions i sub will contribute all of its business b assets to newly formed controlled sub in exchange for controlled sub stock and the assumption by controlled sub of related liabilities contribution ii sub will contribute all of its business b assets to newly formed controlled sub in exchange for controlled sub stock and the assumption by controlled sub of related liabilities contribution iii sub will contribute all of its business b assets to newly formed controlled sub in exchange for controlled sub stock and the assumption by controlled sub of related liabilities contribution iv sub will contribute all of its business b assets to newly formed controlled plr-118176-99 sub in exchange for controlled sub stock and the assumption by controlled sub of related liabilities contribution v sub will contribute all of its business b assets to newly formed controlled sub in exchange for controlled sub stock and the assumption by controlled sub of related liabilities contribution vi sub will contribute all of its assets excluding the sub shares to newly formed controlled sub in exchange for controlled sub stock and the assumption by controlled sub of related liabilities contribution vii sub will merge with and into sub the downstream_merger viii sub will distribute the shares of controlled sub to p distribution ix sub will distribute the shares of controlled sub to p distribution x sub will distribute the shares of controlled sub to sub distribution xi sub will distribute the shares of controlled sub to sub distribu- tion xii sub will distribute the shares of controlled sub to sub distribu- tion xiii sub will distribute the shares of controlled sub to p distribution xiv sub will distribute the shares of controlled sub to p distribution xv sub will distribute the shares of controlled sub to p distribution xvi controlled sub will merge with and into sub in a transaction intended to qualify as a reorganization under sec_368 of the internal_revenue_code merger xvii controlled sub will merge with and into sub in a transaction intended to qualify as a reorganization under sec_368 merger xviii controlled sub will merge with and into sub in a transaction intended to qualify as a reorganization under sec_368 merger xix controlled sub will merge with and into sub in a transaction intended to qualify as a reorganization under sec_368 merger plr-118176-99 xx controlled sub will merge with and into sub in a transaction intended to qualify as a reorganization under sec_368 merger representations contribution and distribution distributing makes the following representations concerning contribution and distribution a no part of the consideration distributed by sub will be received by p as a creditor employee or in any capacity other than that of a sub shareholder b the five years of financial information submitted on behalf of business a and business b both as conducted by sub represents in each case its present operations and there have been no substantial operational changes since the date of the last financial statements submitted c following distribution controlled sub then sub and sub each will continue the active_conduct of its business independently and with its separate employees d distribution is being carried out to achieve significant cost savings distribution is motivated in whole or substantial part by this corporate business_purpose and other business reasons e apart from merger there is no plan or intention by p to sell exchange transfer by gift or otherwise dispose_of any stock of sub controlled sub or sub after distribution f there is no plan or intention by either sub or controlled sub directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution g apart from merger there is no plan or intention to liquidate either sub or controlled sub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business h the total adjusted_basis and the fair_market_value of the assets to be transferred to controlled sub by sub each equals or exceeds the liabilities assumed within the meaning of sec_357 by controlled sub i the liabilities to be assumed within the meaning of sec_357 in contribution plr-118176-99 were incurred in the ordinary course of business and are associated with the assets being transferred j no intercorporate debt will exist between sub and controlled sub at the time of or after distribution k immediately before distribution any items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d l payments made in any continuing transactions between sub and controlled sub or sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms’ length m no two parties to the transaction are investment companies as defined in sec_368 and iv n distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either sub or controlled sub stock entitled to vote or stock possessing percent or more of the total value of shares of all classes of either sub or controlled sub stock contribution and distribution distributing makes the following representations concerning contribution and distribution o no part of the consideration distributed by sub will be received by p as a creditor employee or in any capacity other than that of a sub shareholder p the five years of financial information submitted on behalf of business a and business b both as conducted by sub represents in each case its present operations and there have been no substantial operational changes since the date of the last financial statements submitted q following distribution controlled sub then sub and sub each will continue the active_conduct of its business independently and with its separate employees r distribution is being carried out to achieve significant cost savings plr-118176-99 distribution is motivated in whole or substantial part by this corporate business_purpose and other business reasons s apart from merger there is no plan or intention by p to sell exchange transfer by gift or otherwise dispose_of any stock of sub controlled sub or sub after distribution t there is no plan or intention by either sub or controlled sub directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution u apart from merger there is no plan or intention to liquidate either sub or controlled sub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business v the total adjusted_basis and the fair_market_value of the assets to be transferred to controlled sub by sub each equals or exceeds the liabilities assumed within the meaning of sec_357 by controlled sub w the liabilities to be assumed within the meaning of sec_357 in contribution were incurred in the ordinary course of business and are associated with the assets being transferred x no intercorporate debt will exist between sub and controlled sub at the time of or after distribution y immediately before distribution any items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d z payments made in any continuing transactions between sub and controlled sub or sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms’ length aa no two parties to the transaction are investment companies as defined in sec_368 and iv bb distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either sub or controlled sub stock entitled to vote or stock possessing plr-118176-99 percent or more of the total value of shares of all classes of either sub or controlled sub stock contribution and distribution distributing makes the following representations concerning contribution and distribution cc no part of the consideration distributed by sub will be received by sub as a creditor employee or in any capacity other than that of a sub shareholder dd the five years of financial information submitted on behalf of business a and business b both as conducted by sub represents in each case its present operations and there have been no substantial operational changes since the date of the last financial statements submitted ee following distribution controlled sub then sub and sub each will continue the active_conduct of its business independently and with its separate employees ff distribution is being carried out to achieve significant cost savings distribution is motivated in whole or substantial part by this corporate business_purpose and other business reasons gg apart from distribution there is no plan or intention by sub to sell exchange transfer by gift or otherwise dispose_of any stock of sub or controlled sub after distribution hh there is no plan or intention by either sub or controlled sub directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution ii apart from distribution and merger there is no plan or intention to liquidate either sub or controlled sub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business jj the total adjusted_basis and the fair_market_value of the assets to be transferred to controlled sub by sub each equals or exceeds the liabilities assumed within the meaning of sec_357 by controlled sub kk the liabilities to be assumed within the meaning of sec_357 in contribution were incurred in the ordinary course of business and are associated with the assets being transferred plr-118176-99 ll no intercorporate debt will exist between sub and controlled sub at the time of or after distribution mm immediately before distribution any items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d nn payments made in any continuing transactions between sub and controlled sub or sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms’ length oo no two parties to the transaction are investment companies as defined in sec_368 and iv pp distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either sub or controlled sub stock entitled to vote or stock possessing percent or more of the total value of shares of all classes of either sub or controlled sub stock contribution and distribution distributing makes the following representations concerning contribution and distribution qq no part of the consideration distributed by sub will be received by sub as a creditor employee or in any capacity other than that of a sub shareholder rr the five years of financial information submitted on behalf of business a and business b both as conducted by sub represents in each case its present operations and there have been no substantial operational changes since the date of the last financial statements submitted ss following distribution controlled sub then sub and sub each will continue the active_conduct of its business independently and with its separate employees tt distribution is being carried out to achieve significant cost savings distribution is motivated in whole or substantial part by this corporate business_purpose and other business reasons plr-118176-99 uu apart from distribution there is no plan or intention by sub to sell exchange transfer by gift or otherwise dispose_of any stock of sub or controlled sub after distribution vv there is no plan or intention by either sub or controlled sub directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution ww apart from distribution and merger there is no plan or intention to liquidate either sub or controlled sub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business xx the total adjusted_basis and the fair_market_value of the assets to be transferred to controlled sub by sub each equals or exceeds the liabilities assumed within the meaning of sec_357 by controlled sub yy the liabilities to be assumed within the meaning of sec_357 in contribution were incurred in the ordinary course of business and are associated with the assets being transferred zz no intercorporate debt will exist between sub and controlled sub at the time of or after distribution aaa immediately before distribution any items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d bbb payments made in any continuing transactions between sub and controlled sub or sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms’ length ccc no two parties to the transaction are investment companies as defined in sec_368 and iv ddd distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either sub or controlled sub stock entitled to vote or stock possessing percent or more of the total value of shares of all classes of either sub or controlled sub stock plr-118176-99 contribution and distribution distributing makes the following representations concerning contribution and distribution eee no part of the consideration distributed by sub will be received by sub as a creditor employee or in any capacity other than that of a sub shareholder fff the five years of financial information submitted on behalf of business a and business b both as conducted by sub represents in each case its present operations and there have been no substantial operational changes since the date of the last financial statements submitted ggg following distribution controlled sub then sub and sub each will continue the active_conduct of its business independently and with its separate employees hhh distribution is being carried out to achieve significant cost savings distribution is motivated in whole or substantial part by this corporate business_purpose and other business reasons iii apart from distribution there is no plan or intention by sub to sell exchange transfer by gift or otherwise dispose_of any stock of sub or controlled sub after distribution jjj there is no plan or intention by either sub or controlled sub directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution kkk apart from distribution and merger there is no plan or intention to liquidate either sub or controlled sub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business lll the total adjusted_basis and the fair_market_value of the assets to be transferred to controlled sub by sub each equals or exceeds the liabilities assumed within the meaning of sec_357 by controlled sub mmm the liabilities to be assumed within the meaning of sec_357 in contribution were incurred in the ordinary course of business and are associated with the assets being transferred nnn no intercorporate debt will exist between sub and controlled sub at the time of or after distribution plr-118176-99 ooo immediately before distribution any items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d ppp payments made in any continuing transactions between sub and controlled sub or sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms’ length qqq no two parties to the transaction are investment companies as defined in sec_368 and iv rrr distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either sub or controlled sub stock entitled to vote or stock possessing percent or more of the total value of shares of all classes of either sub or controlled sub stock downstream_merger distributing makes the following representation concerning the downstream_merger sss to the best of p’s knowledge and belief the downstream_merger and contribution will qualify as a reorganization under sec_368 and a c distribution distributing makes the following representations concerning distribution ttt no part of the consideration distributed by sub will be received by p as a creditor employee or in any capacity other than that of a sub shareholder uuu the five years of financial information submitted on behalf of business a as conducted by sub and business b as conducted by sub represents in each case its present operations and there have been no substantial operational changes since the date of the last financial statements submitted vvv following distribution controlled sub then sub and sub each will continue the active_conduct of its business independently and with its separate employees plr-118176-99 www distribution is being carried out to achieve significant cost savings distribution is motivated in whole or substantial part by this corporate business_purpose and other business reasons xxx apart from merger there is no plan or intention by p to sell exchange transfer by gift or otherwise dispose_of any stock of sub controlled sub or sub after distribution yyy there is no plan or intention by either sub or controlled sub directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution zzz apart from merger there is no plan or intention to liquidate either sub or controlled sub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business aaaa no intercorporate debt will exist between sub and controlled sub at the time of or after distribution bbbb immediately before distribution any items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d cccc payments made in any continuing transactions between sub and controlled sub or sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms’ length dddd no two parties to the transaction are investment companies as defined in sec_368 and iv eeee distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either sub or controlled sub stock entitled to vote or stock possessing percent or more of the total value of shares of all classes of either sub or controlled sub stock_distribution distributing makes the following representations concerning distribution plr-118176-99 ffff no part of the consideration distributed by sub will be received by p as a creditor employee or in any capacity other than that of a sub shareholder gggg the five years of financial information submitted on behalf of business a as conducted by sub and business b as conducted by sub represents in each case its present operations and there have been no substantial operational changes since the date of the last financial statements submitted hhhh following distribution controlled sub then sub and sub each will continue the active_conduct of its business independently and with its separate employees iiii distribution is being carried out to achieve significant cost savings distribution is motivated in whole or substantial part by this corporate business_purpose and other business reasons jjjj apart from merger there is no plan or intention by p to sell exchange transfer by gift or otherwise dispose_of any stock of sub controlled sub or sub after distribution kkkk there is no plan or intention by either sub or controlled sub directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution llll apart from merger there is no plan or intention to liquidate either sub or controlled sub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business mmmm no intercorporate debt will exist between sub and controlled sub at the time of or after distribution nnnn immediately before distribution any items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d oooo payments made in any continuing transactions between sub and controlled sub or sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms’ length pppp no two parties to the transaction are investment companies as defined in sec_368 and iv plr-118176-99 qqqq distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either sub or controlled sub stock entitled to vote or stock possessing percent or more of the total value of shares of all classes of either sub or controlled sub stock_distribution distributing makes the following representations concerning distribution rrrr no part of the consideration distributed by sub will be received by p as a creditor employee or in any capacity other than that of a sub shareholder ssss the five years of financial information submitted on behalf of business a as conducted by sub and business b as conducted by sub represents in each case its present operations and there have been no substantial operational changes since the date of the last financial statements submitted tttt following distribution controlled sub then sub and sub each will continue the active_conduct of its business independently and with its separate employees uuuu distribution is being carried out to achieve significant cost savings distribution is motivated in whole or substantial part by this corporate business_purpose and other business reasons vvvv apart from merger there is no plan or intention by p to sell exchange transfer by gift or otherwise dispose_of any stock of sub controlled sub or sub after distribution wwww there is no plan or intention by either sub or controlled sub directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution xxxx apart from merger there is no plan or intention to liquidate either sub or controlled sub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business yyyy no intercorporate debt will exist between sub and controlled sub at the time of or after distribution zzzz immediately before distribution any items of income gain loss plr-118176-99 deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d aaaaa payments made in any continuing transactions between sub and controlled sub or sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms’ length bbbbb no two parties to the transaction are investment companies as defined in sec_368 and iv ccccc distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either sub or controlled sub stock entitled to vote or stock possessing percent or more of the total value of shares of all classes of either sub or controlled sub stock merger sec_1 through distributing makes the following representation concerning merger sec_1 through ddddd to the best of p’s knowledge and belief merger merger merger merger and merger each will qualify as a reorganization under sec_368 rulings contribution and distribution based solely on the information submitted and the representations set forth above we rule as follows on contribution and distribution contribution followed by distribution will be a reorganization under sec_368 sub and controlled sub each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by sub on contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled sub on contribution sec_1032 the basis of each asset received by controlled sub in contribution will plr-118176-99 equal the basis of that asset in the hands of sub immediately before its transfer sec_362 the holding_period of each asset received by controlled sub in contribution will include the period during which sub held that asset sec_1223 no gain_or_loss will be recognized by sub on distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of p on its receipt of the controlled sub stock in distribution sec_355 the holding_period of the controlled sub stock received by p will include the period during which distributing has held the sub stock on which distribution is made provided the sub stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between sub and controlled sub in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 contribution and distribution based solely on the information submitted and the representations set forth above we rule as follows on contribution and distribution contribution followed by distribution will be a reorganization under sec_368 sub and controlled sub each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by sub on contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled sub on contribution sec_1032 the basis of each asset received by controlled sub in contribution will equal the basis of that asset in the hands of sub immediately before its transfer sec_362 the holding_period of each asset received by controlled sub in contribution will include the period during which sub held that asset sec_1223 no gain_or_loss will be recognized by sub on distribution sec_361 plr-118176-99 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of p on its receipt of the controlled sub stock in distribution sec_355 the holding_period of the controlled sub stock received by p will include the period during which p has held the sub stock on which distribution is made provided the sub stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between sub and controlled sub in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 contribution and distribution based solely on the information submitted and the representations set forth above we rule as follows on contribution and distribution contribution followed by distribution will be a reorganization under sec_368 sub and controlled sub each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by sub on contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled sub on contribution sec_1032 the basis of each asset received by controlled sub in contribution will equal the basis of that asset in the hands of sub immediately before its transfer sec_362 the holding_period of each asset received by controlled sub in contribution will include the period during which sub held that asset sec_1223 no gain_or_loss will be recognized by sub on distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of sub on its receipt of the controlled sub stock in distribution sec_355 the holding_period of the controlled sub stock received by sub will include the period during which sub has held the sub stock on which distribution is made provided the sub stock is held as a capital_asset on the date of distribution sec_1223 plr-118176-99 earnings_and_profits will be allocated between sub and controlled sub in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 contribution and distribution based solely on the information submitted and the representations set forth above we rule as follows on contribution and distribution contribution followed by distribution will be a reorganization under sec_368 sub and controlled sub each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by sub on contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled sub on contribution sec_1032 the basis of each asset received by controlled sub in contribution will equal the basis of that asset in the hands of sub immediately before its transfer sec_362 the holding_period of each asset received by controlled sub in contribution will include the period during which sub held that asset sec_1223 no gain_or_loss will be recognized by sub on distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of sub on its receipt of the controlled sub stock in distribution sec_355 the holding_period of the controlled sub stock received by sub will include the period during which sub has held the sub stock on which distribution is made provided the sub stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between sub and controlled sub in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 contribution and distribution based solely on the information submitted and the representations set forth above we rule as follows on contribution and distribution plr-118176-99 contribution followed by distribution will be a reorganization under sec_368 sub and controlled sub each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by sub on contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled sub on contribution sec_1032 the basis of each asset received by controlled sub in contribution will equal the basis of that asset in the hands of sub immediately before its transfer sec_362 the holding_period of each asset received by controlled sub in contribution will include the period during which sub held that asset sec_1223 no gain_or_loss will be recognized by sub on distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of sub on its receipt of controlled sub stock in distribution sec_355 the holding_period of the controlled sub stock received by sub will include the period during which sub has held the sub stock on which distribution is made provided the sub stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between sub and controlled sub in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 downstream_merger contribution will not prevent the downstream_merger from qualifying as a reorganization under sec_368 see revrul_58_93 c b distribution no gain_or_loss will be recognized by p on distribution sec_355 no gain_or_loss will be recognized by sub on distribution sec_355 the holding_period of the controlled sub stock received by p will include the period during which p has held the sub stock on which distribution is made plr-118176-99 provided the sub stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between sub and controlled sub in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 distribution no gain_or_loss will be recognized by p on distribution sec_355 no gain_or_loss will be recognized by sub on distribution sec_355 the holding_period of the controlled sub stock received by p will include the period during which p has held the sub stock on which distribution is made provided the sub stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between sub and controlled sub in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 distribution no gain_or_loss will be recognized by p on distribution sec_355 no gain_or_loss will be recognized by sub on distribution sec_355 the holding_period of the controlled sub stock received by p will include the period during which p has held the sub stock on which distribution is made provided the sub stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between sub and controlled sub in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 merger sec_1 through contribution sec_1 through the downstream_merger and distribution sec_1 through will not prevent merger sec_1 through from qualifying as reorganizations under sec_368 see rev_rul caveats plr-118176-99 we express no opinion on the tax treatment of the transactions under other sections of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in particular we express no opinion about i whether the downstream_merger described in step vii qualifies as a reorganization under sec_368 ii whether merger or described in steps xvi through xx above qualifies as a reorganization under sec_368 and iii the sec_358 basis allocations occurring as a result of distribution sec_1 and procedural statements temporary or final regulations pertaining to one or more issues addressed in this ruling letter including regulations under sec_358 have yet to be adopted therefore this ruling letter may be revoked or modified if adopted temporary or final regulations are inconsistent with any conclusions reached herein see dollar_figure of revproc_2000_1 i r b which addresses in greater detail when a ruling will be revoked or modified however when the criteria in dollar_figure of revproc_99_1 are satisfied a ruling is seldom revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each affected taxpayer for the taxable_year in which the transactions covered by this letter are completed under a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
